DETAILED ACTION
	In application filing on 10/05/2020, claims 1-18 are pending. Claims 1-18 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-10, and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 4041476 (“Swainson”).
	Regarding claim 1, Swainson teaches a method of forming a three-dimensional component (Abstract, “Method, apparatus and product in which a three-dimensional figure is formed”), the method comprising: 
Filling a reservoir (Col. 13, line 31, “beaker”) with a volume of curable resin (Col. 13, line 44-47, “medium”), the resin configured to undergo a first reaction to form a first product when exposed to light of a first wavelength (Col. 13, line 58-61, “polyester resin served as the first component, subject to slow polymerisation under the influence of near ultraviolet radiation in the presence of the catalyst benzoyl peroxide”) and to undergo a second reaction to form a second product when exposed to light of a second wavelength (Col. 13, line 62-64, “The second component, resorcinol monobenzoate, acted as an accelerator for the polymerisation reaction when under the influence of far ultraviolet.”), wherein the presence of the first and second products at a common location in the resin causes a third reaction that results in a solid polymer at the common location (Col. 13, line 64-68, “The object figure formed in the region swept by both beams at their intersection within the volume of medium and was characterised by a relative insolubility compared to the bulk of the medium volume”); 
Directing a first light source of the first wavelength (Col. 13, line 60, “near ultraviolet radiation”) into the reservoir (Col. 13, line 35-37, “These beams were directed into the beaker so as to intersect at only one point near the middle.”); 
Directing a second light source of the second wavelength (Col. 13, line 64, “far ultraviolet radiation”) into the reservoir such that the first and second light sources intersect at a first predetermined location within the reservoir (Col. 13, line 35-37, “These beams were directed into the beaker so as to intersect at only one point near the middle.”); 
And allowing the third reaction to form the solid polymer at the first predetermined location (Col. 13, line 64-68, “The object figure formed in the region swept by both beams at their intersection within the volume of medium and was characterised by a relative insolubility compared to the bulk of the medium volume”).
Regarding claim 2, Swainson teaches adjusting at least one of the first light source and the second light source so that the first and second light sources intersect at a second predetermined location within the resin (Col. 13, line 64-68, “The object figure formed in the region swept by both beams at their intersection within the volume of medium and was characterised by a relative insolubility compared to the bulk of the medium volume”) and allowing the third reaction to form the (Col. 3, line 11-17, Swainson teaches that there are multiple regions of intersection of two beams in conformity with the three-dimensional co-ordinates of the surface of a hypothetical object.).
Regarding claim 3, Swainson teaches the second predetermined location is adjacent to the first predetermined location such that solidified material at the second predetermined location is joined to solidified material at the first predetermined location (Col. 3, line 11-17, Swainson teaches that the regions of intersection of two beams can be manipulated in conformity with the three-dimensional co-ordinates of the surface of a hypothetical object, so the predetermined locations of intersection are adjacent to each other.).
Regarding claim 4, Swainson teaches the first and second light sources are beam light sources (Fig. 1, “beam 44” and “beam 35” are beam light sources).
Regarding claim 5, Swainson teaches at least one of the first light source and the second light source is a planar light source (Col. 10, line 66-68, “the beam 35 may be formed as a flat beam or a divergent sheet lying in the same plane”).
Regarding claim 6, Swainson teaches the other of the first light source and the second light source is a beam light source (Col. 11, line 2-5, “the desired point of activity within the media is also uniquely defined by the restriction that beam 35 lie in a well-defined plane and that plane is intersected by pencil beam 44.”).
Regarding claim 7, Swainson teaches the third reaction (Table 1, No. 10, “polymerization”) includes a cascade that uses a photoactive catalyst (Table 1, No. 10, “photoactivated weak electron donor”), the first reaction includes the photoactive catalyst undergoing excitation by light of the first wavelength (Table 1, No. 10, “photoactivated weak electron donor”), but requiring a separate photogenerated activator (Table 1, No. 10, “photoreductible dye”) to induce polymerization, wherein (Table 1, No. 10, “Photoreduction of the dye (Beam II) in presence of the electron donor generated by Beam I induces polymerization”).
Regarding claim 9, Swainson teaches the resin includes a catalyst (Table 1, No. 16, “photo-oxidant”) that is activated by exposure to a combination of light of the first and second wavelengths (Table 1, No. 16, “Beam I generates an oxidant to convert the hydrazine to photopolymerization catalyzing alpha-azo-hydroperoxide, which is activated by Beam II”).
Regarding claim 10, Swainson teaches the first reaction includes a first catalyst (Table 1, No. 16, “photo-oxidant”) that is configured to interact with light of the first wavelength and is activated upon exposure to light of the first wavelength (Table 1, No. 16, “Beam I generates an oxidant”), the first catalyst requiring a second photogenerated reagent to form a final activator and begin a cure cascade, wherein the second reaction results in the second photogenerated reagent (Table 1, No. 16, “Beam I generates an oxidant to convert the hydrazine to photopolymerization catalyzing alpha-azo-hydroperoxide, which is activated by Beam II”).
Regarding claim 14, Swainson teaches a method of forming a component comprising: filling a reservoir (Col. 13, line 31, “beaker”) with curable resin (Col. 13, line 44-47, “medium”) comprising first and second photoactive species (Col. 13, line 58-64, “polyester resin served as the first component… The second component, resorcinol monobenzoate…”); directing a first light source of a first wavelength into the reservoir (Col. 13, line 60, “near ultraviolet radiation”); directing a second light source of a second wavelength (Col. 13, line 64, “far ultraviolet radiation”) into the reservoir such that the first and second light sources intersect at a predetermined location within the reservoir (Col. 13, line 35-37, “These beams were directed into the beaker so as to intersect at only one point near the middle.”); and reacting the first and second photoactive species to solidify the resin at the predetermined location (Col. 13, line 64-68, “The object figure formed in the region swept by both beams at their intersection within the volume of medium and was characterised by a relative insolubility compared to the bulk of the medium volume”).
Regarding claim 15, Swainson teaches an apparatus for 3D printing an article, the apparatus comprising: a reservoir (Col. 13, line 31, “beaker”); a volume of resin disposed within the reservoir (Col. 13, line 44-47, “medium”), the resin being configured to undergo a first reaction to form a first product when exposed to light of a first wavelength (Col. 13, line 58-61, “polyester resin served as the first component, subject to slow polymerisation under the influence of near ultraviolet radiation in the presence of the catalyst benzoyl peroxide”) and to undergo a second reaction to form a second product when exposed to light of a second wavelength (Col. 13, line 62-64, “The second component, resorcinol monobenzoate, acted as an accelerator for the polymerisation reaction when under the influence of far ultraviolet.”), wherein presence of the first and second products at a common location in the resin causes a third reaction that results in a solid polymer at the common location (Col. 13, line 64-68, “The object figure formed in the region swept by both beams at their intersection within the volume of medium and was characterised by a relative insolubility compared to the bulk of the medium volume”); a first light source (Fig. 1, “beam 44” and “beam 35” are different light sources) configured to emit light of the first wavelength (Col. 13, line 60, “near ultraviolet radiation”); a second light source (Fig. 1, “beam 44” and “beam 35” are different light sources) configured to emit light of the second wavelength (Col. 13, line 64, “far ultraviolet radiation”); and a controller configured to selectively operate the first and second light sources (Col. 7, line 32-37, “…variety of input mechanisms serving to define the three-dimensional figure to be produced. These input mechanisms allow control of the figure-constructing beams to facilitate rapid and simple "sketching" of three-dimensional figures from a console of instruments”) so that light from the first light source intersects light from the second light source at predetermined locations within the resin (Col. 13, line 64-68, “The object figure formed in the region swept by both beams at their intersection within the volume of medium…”).
Regarding claim 16, Swainson teaches the first and second light sources are beam light sources (Fig. 1, “beam 44” and “beam 35” are beam light sources).
Regarding claim 17, Swainson teaches at least one of the first light source and the second light source is a planar light source (Col. 10, line 66-68, “the beam 35 may be formed as a flat beam or a divergent sheet lying in the same plane”).
Regarding claim 18, Swainson teaches the other of the first light source and the second light source is a beam light source (Col. 11, line 2-5, “the desired point of activity within the media is also uniquely defined by the restriction that beam 35 lie in a well-defined plane and that plane is intersected by pencil beam 44.”).
Claim(s) 8 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 4041476 (“Swainson”), in view of evidentiary reference Photographic Processes and Materials.
Regarding claim 8, Swainson teaches the resin includes a catalyst (Col. 13, line 46, “The medium…was made up from…4 grams 50% benzoyl peroxide catalyst paste…”) that is activated by exposure to light of the first wavelength (Evidentiary reference Photographic Processes and Materials, Page 111, 1. Processes teaches that benzoyl peroxide catalyst is activated by light to initiate polymerization).
Regarding claim 13, Swainson teaches the third reaction includes a cascade that uses a photoactive catalyst (Col. 13, line 46, “4 grams 50% benzoyl peroxide catalyst paste”), the first reaction includes the photoactive catalyst undergoing activation by light of the first wavelength (Evidentiary reference Photographic Processes and Materials, Page 111, 1. Processes teaches that benzoyl peroxide catalyst is activated by light to initiate polymerization), but requiring a separate photogenerated reagent to induce polymerization at a rate sufficiently rapid to overcome inhibition by an external inhibitor, wherein the second reaction creates the photogenerated reagent (Col. 13, line 62-64, “The second component, resorcinol monobenzoate, acted as an accelerator for the polymerisation reaction when under the influence of far ultraviolet.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4041476 (“Swainson”) and evidentiary reference Photographic Processes and Materials, in view of US Patent 6197843 (“Rose et al.”) and evidentiary reference US Patent 5310581 (“Schmidt et al.”).
	Regarding claim 11, Swainson teaches the third reaction includes a photo-mediated polymerization scheme utilizing a single catalyst (Col. 13, line 46, “4 grams 50% benzoyl peroxide catalyst paste”), wherein the first reaction includes the catalyst being activated when exposed to light of the first wavelength (Evidentiary reference Photographic Processes and Materials, Page 111, 1. Processes teaches that benzoyl peroxide catalyst is activated by light to initiate polymerization).
	However, Swainson does not teach a terminal functionality protection on a monomer or oligomer using a photolabile protecting group that disconnects upon irradiation by light.
	Rose et al. teaches a method for forming 3D objects (Col. 1, line 12-14, “rapid freeform methods which employ a dispersion of ceramic particles in an aqueous photocurable composition”), wherein a first reaction includes the catalyst being activated when exposed to light of the first wavelength (Col. 3, line 48-51, “A free radical initiator for this addition polymerization process is preferably added to systems that are activated by UV light having a wavelength in the range of from 200-400 nm”), and a second reaction includes terminal functionality protection on a monomer or oligomer using a photolabile protecting group that disconnects upon irradiation by light of the second wavelength (Col. 2, line 28-32, “compounds or polymers containing photolabile onium salt groups, which, upon exposure to light, react with other onium salt groups present in the composition or other nucleophilic compounds or polymers present in the composition”; Schmidt et al., Col. 12, line 14-19, “In general, electromagnetic radiation having a wave length in the range from about 200 to about 300 nanometers is operable to effect reaction of compositions bearing benzyl onium groups. Especially preferred is ultraviolet radiation having a wavelength in the range from about 220 to about 260 nanometers.”).
(Rose et al., Col. 2, line 3-11).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest references, Swainson (US Patent 4041476) and Rose et al. (US Patent 6197843), teach a cascade reaction that uses two light sources of different wavelengths to activate a catalyst to induce photopolymerization (Swainson, Table 1, No. 16, “Beam I generates an oxidant to convert the hydrazine to photopolymerization catalyzing alpha-azo-hydroperoxide, which is activated by Beam II”) and inclusion of a photolabile group to protect compound functionality and the photolabile group is disconnected upon irradiation by light (Rose et al., Col. 2, line 28-32). However, neither Swainson nor Rose et al. teaches a cascade reaction in which a photolabile group is activated then disconnected upon irradiated by two light sources of different wavelengths. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744